DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Applicants are advised, in future correspondence with the office, to reflect the change of examiners from DOUGLAS WHITE to SEAN BASQUILL.

Status of the Claims
Claims 1, 2, 9-12, 16-18, 20, and 23-31 are pending.
Claims 12, 16, 17, and 23 are withdrawn from consideration as directed to a non-elected invention.
Claims 1, 2, 9-11, 18, 20, and 24-31 are presented for examination.
Claims 1, 2, 9-11, 18, 20, and 24-31 are rejected as set forth below.

Response to Arguments
Applicant’s arguments, see page 7 of the response filed 6 October 2020, with respect to the rejections of previous Claims 1-3, 9-11, and 18-23 as lacking proper written description support, as being indefinite, or for failing to further limit the subject matter of an earlier-presented claim under 35 USC 112 have been fully considered and are in view of the claim amendments submitted on that date persuasive.  


Claim Rejections - 35 USC § 112(a) - NEW MATTER
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 9-11, 18, 20, and 24-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter rejection.
To satisfy the written description requirement, “the applicant must ‘convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention,’ and demonstrate that by disclosure in the specification of the patent.”  Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122 [88 USPQ2d 1233] (Fed. Cir. 2008) (quoting Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 [19 USPQ2d 1111] (Fed. Cir. 1991)).  Assessing “possession as shown in the disclosure” requires “an objective inquiry into the four corners of the specification.”  Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed Cir. 2010), see also Nike, Inc. v. Adidas AG, 812 F.3d 1326, 1347 (Fed. Cir. 2016) (quoting In re Ruschig, 379 F.2d 990, 995 (CCPA 1967)) (explaining that the written description requirement “serves the same function as ‘blaze marks on the trees’ to help ‘find one's way through the woods.”’).
Applicants claims as presently amended indicate that the mineralized osteoconductive material comprises a combination of allogenic cortical and trabecular bone particles which, in combination, are provided in concentrations of between 25-29% of the composition.  While previous claim 3 mentions, in the alternative, the use of either cortical or allogenic bone particles, no mention is made in this claim of a combination of the two, nor is any particular quantification of the amount of each of the cortical or trabecular bone to  be present in the composition.  Applicants’ disclosure as originally filed mentions each of cortical and trabecular bone at various locations in the specification.  See, e.g., pages 2, 7, 9-10, 13, and 19.  However, the context of each of these descriptions identifies locations into which osteoconductive materials may suitably be placed, rather than identify materials which can be incorporated into the compositions to be implanted.  No description can be identified in the disclosure as originally filed of utilizing a combination of trabecular and cortical bone as the source of allogenic bone particles for use in the composition, nor is any quantification of a combination of cortical and trabecular bone particles to be found.  As a result, Claim 1, and those dependent therefrom, introduce new matter into the disclosure and fail to comply with the written description requirements of 35 U.S.C. 112(a).  

 Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 9-11, 18, and 24-31 are rejected under 35 U.S.C. 103 as being unpatentable over Behnam (US PGPUB 2007/0098756) as evidenced by Khan (Stem Cells International, Vol. . 
Behnam teaches a composition comprising, among others, calcium sulfate and hydroxyapatite, understood by the skilled artisan as representing an osteoconductive material. (see claims 1, 5, 7, and 22, see also Khan – Page 3, Column 1, paragraph 2).  Behnam also teaches that the composition is osteoinductive and osteoconductive (see claims 1, 5, and 7).  Behnam teaches that when the osteoinductive factors are added to a carrier such as calcium sulfate, the carrier acts as a scaffold and aids in controlling release kinetics.  [0041].  Behnam teaches processing the osteoinductive factors to form a homogenous mixture that may be more easily added to a carrier and that this can have a significant impact on the release kinetics of the osteoinductive factors.  ([0042; 0086; 0157; 0160] and claims 5 and 29-30).  Behnam teaches that the choice of carrier may depend on the desired characteristics of the composition.  [0161].  Behnam further teaches that the composition comprises antimicrobial and/or antibiotics such as each of the instantly claimed tobramycin and gentamycin.  [0183].  Behnam also teaches that mineralized bone particles may be used in the composition.  [0116].  Behnam further teaches that the composition can comprise bone morphogenetic protein I (BMP-1), [0147], and species-specific (allogenic) bone.  (see claim 22).  Behnam also teaches that the composition may be slowly resorbed or degraded, after implantation, remaining substantially intact for at least one to seven days, most preferably for two or four weeks or longer and often longer than 60 days.  [0127].  Behnam further teaches that the carrier may include inhibitory agents presented in a time-release formulation.  [0136].  Behnam indicates that the osteoimplants that combine a bone matrix, osteoinductive factors, and carriers advantageously are combined in ratios of, for example, 1 gram bone matrix material to between 10ug-100mg osteoinductive material to In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.  In re Best, 562 F.2d at 1255, 195 USPQ at 433.  Behnam does not teach that the composition is hydrated; that the osteoconductive material comprises allogenic cortical bone particles or allogenic trabecular bone particles; or that the weight percentages of the filler or osteoconductive materials.
Lin beneficially teaches a bone repair composition comprising calcium sulfate.  [0002-05].  Lin also teaches that the overall composition is osteoinductive and osteoconductive.  Id.  Lin further teaches that the composition can comprise bone morphogenetic protein (BMP), ([0003]; [0105]), and species-specific (allogenic) bone. [0003; 0021].  Lin also teaches that liquid is added to the composition in an amount sufficient to form a hydrated mixture of the composition.  [0147].  
4, hydroxyapatite, and an antimicrobial agent, taught by Behnam in combination with hydrating the composition taught by Lin, because “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).
The combined teachings of Behnam and Lin do not teach wherein the allogenic bone particles comprise allogenic cortical bone particles or allogenic trabecular bone particles, nor do the combined teachings of Behnam and Lin teach wherein the mineralized osteoconductive material is provided in an amount of 25% to 29% by weight. 
Meredith beneficially teaches an osteoinductive composite bone material that comprises allograph cortical bone, which is also the form of bone tissue with the greatest compressive strength.  ([0017-18]; [0042]; [0046-47]; [0108], and claims 43-47).  Meredith indicates that two basic forms of allograft bone tissue useful in fabricating bone transplants are cancellous or trabecular bone, and cortical bone; while for the purposes of the Meredith invention cortical bone is preferred, Meredith indicates that trabecular bone yields to compressive loads at the exterior surface without significant degradation of the interior structural properties and can be shaped.  [0016-18].  Meredith indicates that the ground bone particles should be provided in sizes ranging from 125-800 microns (0.125-0.8 mm).  [0047; 0059].  Meredith indicates that preferably the see In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003) (“A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art.”).  Meredith indicates that in these bone particle compositions, optionally added biocompatible substances will typically range from about 0-95% of the composition.  [0079].  Because Meredith describes the bone compositions as a combination of bone particles and optional biocompatible substances, this disclosure suggests Meredith contemplates ranges of bone material to be included in the compositions as falling within the range of between 5-100% of the composition, a range overlapping that of the newly amended claims.  Peterson.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to provide a hydrated composition comprising CaSO4, hydroxyapatite, an antimicrobial agent, with each of trabecular and cortical bone particles in the amounts set forth by the instant claims.  This is because each of the elements set forth by the instant claims are understood by the skilled artisan as being advantageously incorporated into bone repair compositions, and generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see also KSR, supra.
Regarding the instantly claimed functional effects, specifically the setting times of instant Claims 1, 24, and 27, applicants are reminded that “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.  In re Best, 562 F.2d at 1255, 195 USPQ at 433.  Here, applicants own specification indicates that compositions combining from 71.1-73.5% calcium sulfate filler with between 25.6-26.5% allogenic bone particles have been demonstrated to possess the setting time properties set forth by the instant claims.  See Specification Table 3, pg. 17.  Because the art of record suggests providing a bone filler composition by combining fillers such as the calcium salt calcium sulfate with allogenic bone particles in concentrations overlapping those which applicants have demonstrated provide the setting time properties applicants have articulated, the burden now passes to the applicants to demonstrate some secondary indicia of nonobviousness associated with such a combination of otherwise art-known elements.

Response to Arguments
Applicant's arguments filed 6 October 2020 have been fully considered but they are not persuasive. 
Applicants’ arguments concerning the previously entered rejection over the combination of Behnam and Lin are moot as the new Examiner has neither made nor maintained a rejection of any claims taking into consideration only the teachings of Behnam and Lin.
Applicants position that none of the Behnam, Lin, or Meredith references teach the use of a combination of cortical and trabecular bone particles in the concentrations set forth by the instant claims is unpersuasive as an inaccurate statement of what the art of record teaches, as set forth in greater detail above.  Specifically, at least paragraph [0079] of Meredith suggests bone particle concentrations of between 5-100% may suitably be employed in fabricating the compositions described therein.  As this range overlaps that of the instant claims, the newly added limitations are rendered obvious.  See Peterson, supra.
Applicants likewise misrepresent the teachings of Meredith concerning the amount and identity of the filler material which may be employed, as Meredith clearly states that while hydroxyapatite may be employed as a filler, calcium salts represent an equally viable alternative filler.  See Meredith [0071].  The artisan skilled in the formulation of bone healing materials would understand these would include the calcium sulfate Behnam describes as a bone healing composition filler.  See Behnam [0041; 0109].
Applicants assert, without evidence, that the combination of calcium sulfate, bone particles, BMP, and antimicrobial agent produce an implant support composition “that is different in kind” from that suggested by the prior art.  Applicants are reminded that once a prima facie case of obviousness is established, the burden shifts to the applicant to come forward prima facie case.  In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990).  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Evidence of unexpected results must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  See In re Baxter-Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991) (“[W]hen unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art.”).  Here, as the record is devoid of such evidence, applicants’ arguments asserting such a difference must fail.  See In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) (indicating that arguments of counsel cannot take the place of evidence in the record).  Furthermore, even if supported by comparative evidence, the properties applicants assert distinguish the claimed compositions from that suggested by the prior art would not, on its face, appear to represent the kind of difference giving rise to patentability.  See Iron Grip Barbell Co. v. USA Sports, Inc., 392 F.3d 1317, 1322 (Fed. Cir. 2004) (Unexpected results that are probative of nonobviousness are those that are "different in kind and not merely in degree from the results of the prior art") (citation omitted).  If an applicant merely submits evidence to establish the obtention of result which would have been expected based upon the knowledge of the worker in the art, the evidence merely buttresses the Examiner’s case for obviousness.  In re Skoll, 523 F.2d 1392, 187 USPQ 481, 484 (CCPA 1975).  In addition, the advantage relied upon must be a significant advantage.  See In re Nolan, 553 F.2d 1261, 193 USPQ 641 (CCPA 1977).  Here, the advantageous properties applicants describe, among others a retention in moldability associated with combining harder cortical bone with 
All structural limitations of the instant claims being taught or suggested by the prior art, the office supplementing this with reasoning supporting the conclusion that the properties observed by such an arrangement of art-known elements would arise from the particular combination thereof applicants have chosen, the burden remains shifted to applicants to demonstrate with comparative data that the compositions claimed provide some practically and statistically significant difference over the teachings of the prior art.  Such evidence being absent from the record, the instant claims remain unpatentable for the reasons set forth above.

Conclusion
No Claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862.  The examiner can normally be reached on Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M BASQUILL/Primary Examiner, Art Unit 1613